                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

KATELYNN MARIE COOPER,

                      Plaintiff,

v.                                                         Case No.: 2:18-cv-67
                                                           JUDGE GEORGE C. SMITH
                                                           Magistrate Judge Vascura
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.

                                           ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on December 3, 2018, recommending that the Court reverse the Commissioner

of Social Security’s non-disability finding and remand this case to the Commissioner and the

ALJ pursuant to Sentence Four of § 405(g) for further consideration consistent with the Report

and Recommendation. (Doc. 17). The time for filing objections to the Report and

Recommendation has passed, and no objections have been filed to the Report and

Recommendation. Therefore, the Court ADOPTS AND AFFIRMS the Report and

Recommendation. The Commissioner of Social Security’s nondisability finding is hereby

REVERSED and this case is REMANDED to the Commissioner and ALJ pursuant to Sentence

Four of § 405(g).

       The Clerk shall remove Document 17 from the Court’s pending motions list, enter final

judgment and remand this case.

              IT IS SO ORDERED.

                                                   /s/ George C. Smith
                                                   GEORGE C. SMITH, JUDGE
                                                   UNITED STATES DISTRICT COURT
